

Exhibit 10.3


UNCOMMITTED AND REVOLVING CREDIT LINE AGREEMENT
UNCOMMITTED AND REVOLVING CREDIT LINE AGREEMENT dated as of February 11, 2016
between THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., a Japanese banking corporation
having its offices at 1251 Avenue of the Americas, New York, New York 10020 (the
"BANK") and WESTROCK COMPANY, a corporation organized under the laws of
Delaware, having its offices at 504 Thrasher Street, Norcross, GA 30071 (the
"BORROWER"). The parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01. DEFINED TERMS. As used in this AGREEMENT, the following terms have
the following meanings (terms defined in the singular to have the same meaning
when used in the plural and vice versa):
"ADJUSTED LIBOR" means a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the BANK pursuant to the following
formula:
LIBOR =
LIBOR
1.00 - EURODOLLAR RESERVE PERCENTAGE

"AFFILIATE" means as to any PERSON, any other PERSON which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such PERSON. For purposes of this definition, a PERSON shall be deemed to be
"controlled by" a PERSON if such PERSON possesses, directly or indirectly, power
either (i) to vote 10% or more of the securities having ordinary voting power
for the election of directors of such PERSON or (ii) to direct or cause the
direction of the management and policies of such PERSON whether by contract or
otherwise.
"AGREEMENT" means this UNCOMMITTED AND REVOLVING CREDIT LINE AGREEMENT, together
with all exhibits and schedules hereto, as the same may be supplemented,
modified, amended, restated or replaced from time to time in the manner provided
herein.
“ANTI-CORRPUTION LAWS” means all laws, rules, and regulations of any
jurisdiction applicable to the BORROWER or any of its SUBSIDIARIES from time to
time concerning or relating to bribery or corruption.
"APPLICABLE INTEREST RATE" means (a) with respect to each COST OF FUNDS LOAN,
the sum of the COST OF FUNDS plus the MARGIN, and (b) with respect to each LIBOR
LOAN, for each INTEREST PERIOD, the sum of ADJUSTED LIBOR plus the MARGIN.
''BUSINESS DAY'' means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close; provided that, when used in connection with a rate determination,
borrowing or payment in respect of a LIBOR LOAN, the term "BUSINESS DAY" will
also exclude any day on which banks in London, England are not open for dealings
in deposits of U.S. DOLLAR in the London interbank market.
"CAPITAL STOCK" means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, units or partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests and (v) any other interest or participation that confers on
a PERSON the right to receive a share of the profits and losses of, or
distribution of assets of, the issuing PERSON.
"CHANGE IN CONTROL" means, as applied to the BORROWER, that any PERSON or
"Group" (as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended, but excluding (A) any employee benefit or stock ownership plans of
the BORROWER, and (B) members of the Board of Directors and executive officers
of the


-1-

--------------------------------------------------------------------------------




BORROWER as of the date hereof, members of the immediate families of such
members and executive officers, and family trusts and partnerships established
by or for the benefit of any of the foregoing individuals) shall have acquired
more than fifty percent (50%) of the combined voting power of all classes of
common stock of the BORROWER, except that the BORROWER's purchase of its common
stock outstanding on the date hereof which results in one or more of the
BORROWER's shareholders of record as of the date hereof controlling more than
fifty percent (50%) of the combined voting power of all classes of the common
stock of the BORROWER shall not constitute an acquisition hereunder.
"CONSOLIDATED COMPANIES" means, collectively, the BORROWER, each GUARANTOR, all
of the other RESTRICTED SUBSIDIARIES, each PERMITTED SECURITIZATION SUBSIDIARY
and, to the extent required to be consolidated with the BORROWER under GAAP, any
JOINT VENTURE.
"COST OF FUNDS" means the nominal annual rate of interest determined by the BANK
from time to time as the cost to the BANK of obtaining funds in an amount
sufficient to make an advance to the BORROWER, plus the cost to the BANK from
time to time of making such advance to the BORROWER, including the cost to the
BANK of any reserve and other regulatory requirements relating thereto, all of
such costs being determined by the BANK in its sole and reasonable discretion.
"COST OF FUNDS LOAN'' means any LOAN bearing interest at a rate determined by
reference to COST OF FUNDS.
''CREDIT LINE'' means a discretionary and uncommitted line of credit which the
BANK establishes for the BORROWER pursuant to SECTION 2.01 hereof up to the
amount referred to therein but the unused portion of which may be terminated in
whole or reduced in part pursuant to SECTION 2.02 hereof. This CREDIT LINE shall
not be construed as the commitment of the BANK to make any LOAN or extension of
credit.
"DEFAULT" means any of the events specified in SECTION 7.01 hereof, whether or
not any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.
"DISQUALIFIED INSTITUTION" means (a) certain banks, financial institutions and
other institutional lenders or investors or any competitors of the BORROWER
that, in each case, have been specified by name to the BANK by the BORROWER in
writing prior to the date hereof (collectively, the "IDENTIFIED INSTITUTIONS")
and (b) with respect to such IDENTIFIED INSTITUTIONS, PERSONS (such PERSONS,
"KNOWN AFFILIATES") that are AFFILIATES of such IDENTIFIED INSTITUTIONS readily
identifiable as such by the name of such PERSON, but excluding any PERSON that
is a bona fide debt fund or investment vehicle that is engaged in making,
purchasing, holding or otherwise investing in loans, bonds or similar extensions
of credit or securities in the ordinary course of business; provided that, upon
reasonable notice to the BANK after the date hereof, the BORROWER shall be
permitted to supplement in writing the list of PERSONS that are DISQUALIFIED
INSTITUTIONS with the name of any PERSON that is or becomes a competitor of the
BORROWER or a KNOWN AFFILIATE of one of the competitors of the BORROWER, which
supplement shall be in the form of a list of names provided to the BANK and
shall become effective upon delivery to the BANK, but which supplement shall not
apply retroactively to disqualify any PERSONS that have previously acquired an
interest in respect of the LOANS.
"DOLLARS", "U.S. DOLLARS", "US$", "USD", or "$" means the lawful currency of the
United States of America.
"DRAWDOWN DATE" means, for each LOAN, the date on which the LOAN is made, as
agreed by the BANK and the BORROWER in accordance with SECTION 2.03.
"EURODOLLAR RESERVE PERCENTAGE" means for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Federal Reserve Board (or
any successor) for determining the maximum reserve requirement (including any
basic, supplemental or emergency reserves) in respect of eurocurrency
liabilities, as defined in Regulation D of such Board


-2-

--------------------------------------------------------------------------------




as in effect from time to time, or any similar category of liabilities for a
member bank of the Federal Reserve System in New York City.
"EVENT OF DEFAULT" means any of the events specified in SECTION 7.01.
"EXCLUDED TAX" means, with respect to any recipient of any payment to be made by
or on account of any obligation of any LOAN PARTY under this AGREEMENT or any of
the LOAN DOCUMENTS (each a "RECIPIENT"), (i) any TAX on the RECIPIENT's net
income or profits (or franchise TAX or branch profits TAX), in each case (a)
imposed by a jurisdiction as a result of the RECIPIENT being organized or having
its principal office or applicable lending office in such jurisdiction or
(b) that is an OTHER CONNECTION TAX, (ii) any U.S. federal withholding TAX
imposed on amounts payable to the RECIPIENT pursuant to a law in effect on the
date on which (A) the RECIPIENT acquired its interest in the LOAN or (B) the
RECIPIENT designates a new lending office, except in each case to the extent
that amounts with respect to such TAXES were payable under SECTION 8.09 either
to such RECIPIENT's assignor immediately before such RECIPIENT acquired the
applicable interest in a LOAN or such RECIPIENT immediately before it changed
its lending office, (iii) any withholding TAXES attributable to a RECIPIENT's
failure to comply with SECTION 8.16 and (iv) any TAX imposed under FATCA.
"FATCA" means Sections 1471 through 1474 of the Internal Revenue Code of 1986,
as amended (the "CODE"), as of the date hereof (and any amended or successor
version that is substantively comparable and not materially more onerous to
comply with), and any current or future Treasury regulations or other official
administrative interpretations thereof, any agreements entered into pursuant to
current Section 1471(b)(1) of the CODE (and any amended or successor version
described above) and any intergovernmental agreements implementing the
foregoing.
"FCPA" means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
"FINAL MATURITY DATE" means February 9, 2017.
"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, as in effect from
time to time.
"GOVERNMENTAL AUTHORITY" means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
''GUARANTEE'' means the guarantee executed by each GUARANTOR and required to be
delivered by the BORROWER to the BANK pursuant to SECTION 3.01 hereof, in form
and substance reasonably satisfactory to the BORROWER and the BANK, together
with all exhibits and schedules thereto, as the same may be supplemented,
modified, amended, restated or replaced from time to time in the manner provided
therein.
''GUARANTOR" means each of WestRock RKT Company, a Georgia corporation, and
WestRock MWV, LLC, a Delaware limited liability company, until such PERSON is
released from the GUARANTEE in accordance with SECTION 8.18 hereof.
"INDEBTEDNESS" means, with respect to any PERSON, without duplication, (i) all
obligations of such PERSON for borrowed money and (ii) all obligations of such
PERSON evidenced by bonds, debentures, notes or similar instruments; provided,
however, that (A) in the case of the CONSOLIDATED COMPANIES, INDEBTEDNESS shall
not include (I) intercorporate obligations solely among the CONSOLIDATED
COMPANIES, (II) lease obligations pledged as collateral to secure industrial
development bonds, (III) hedge adjustments resulting from terminated fair value
interest rate derivatives, (IV) non-recourse installment notes issued in timber
transactions in the ordinary course of business of the CONSOLIDATED COMPANIES,
(V) guarantees of the debt of suppliers and vendors incurred in the ordinary
course of business of the CONSOLIDATED COMPANIES to the extent that the
obligations thereunder do not exceed, in the aggregate, $35,000,000, (VI) trade
payables re-characterized as INDEBTEDNESS in accordance


-3-

--------------------------------------------------------------------------------




with GAAP under travel and expense reimbursement cards, procurement cards,
supply chain finance and similar programs to the extent that the obligations
thereunder are satisfied within 180 days of their incurrence under the
applicable program, (VII) any obligations in respect of earn-outs, purchase
price adjustments or similar acquisition consideration arrangements except to
the extent such obligation is no longer contingent and appears as a liability on
the balance sheet of the CONSOLIDATED COMPANIES in accordance with GAAP, (VIII)
any industrial development bonds or similar instruments with respect to which
both the debtor and the investor are CONSOLIDATED COMPANIES and (IX) obligations
with respect to insurance policy loans to the extent offset by the assets of the
applicable insurance policies, (B) the INDEBTEDNESS of any PERSON shall include
the INDEBTEDNESS of any other entity that is not a CONSOLIDATED COMPANY
(including any partnership in which such PERSON is a general partner) to the
extent such PERSON is liable therefor as a result of such PERSON's ownership
interest in or other relationship with such entity, except to the extent the
terms of such INDEBTEDNESS expressly provide that such PERSON is not liable
therefor and (C) with respect to any INDEBTEDNESS of any CONSOLIDATED COMPANY
that is a partnership or JOINT VENTURE, the INDEBTEDNESS of such partnership or
JOINT VENTURE shall be limited to the product of the OWNERSHIP SHARE of the
BORROWER, any GUARANTOR or any other RESTRICTED SUBSIDIARIES in such partnership
or JOINT VENTURE multiplied by the principal amount of such INDEBTEDNESS, unless
a larger amount of such INDEBTEDNESS is recourse to the BORROWER, any GUARANTOR
or any other RESTRICTED SUBSIDIARY (in which event such larger amount of such
INDEBTEDNESS shall constitute INDEBTEDNESS).
"INDEMNIFIED TAX" means (a) any TAX, other than an EXCLUDED TAX, imposed on or
with respect to any payment made by or on account of any obligation of any LOAN
PARTY under any LOAN DOCUMENT and (b) to the extent not otherwise described in
(a), any OTHER TAX.
"INTEREST PERIOD'' means, in relation to a LIBOR LOAN, successive periods of one
(1) month, two (2) months, three (3) months or six (6) months (or any other
period consented to by the BANK (such consent not to be unreasonably withheld,
delayed or conditioned)), as the BORROWER may select, the first of which shall
begin on the DRAWDOWN DATE and succeeding of which shall begin on the last day
of the immediately preceding INTEREST PERIOD; provided that (i) any INTEREST
PERIOD that would otherwise end on a day that is not a BUSINESS DAY shall end on
the next succeeding BUSINESS DAY, unless such BUSINESS DAY falls in another
calendar month, in which case such INTEREST PERIOD shall end on the next
preceding BUSINESS DAY, (ii) where an INTEREST PERIOD begins on a day for which
there is no numerically corresponding day in the calendar month in which the
INTEREST PERIOD is to end, such INTEREST PERIOD shall end on the last day of
such calendar month and (iii) no INTEREST PERIOD shall extend beyond the FINAL
MATURITY DATE.
"JOINT VENTURE" means, with respect to any PERSON, any corporation or other
entity (including limited liability companies, partnerships, joint ventures, and
associations) regardless of its jurisdiction of organization or formation, of
which some but less than 100% of the total combined voting power of all classes
of VOTING STOCK or other ownership interests, at the time as of which any
determination is being made, is owned by such PERSON, either directly or
indirectly through one or more SUBSIDIARIES of such PERSON.
"LIBOR" means, for any LIBOR LOAN for any INTEREST PERIOD therefor, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Bloomberg LIBOR01 Page (or any successor page) as the London interbank offered
rate for deposits in U.S. DOLLAR at approximately 11:00 a.m. (London time) two
(2) LONDON BUSINESS DAYS prior to the first day of such INTEREST PERIOD for a
term comparable to such INTEREST PERIOD. If for any reason such rate is not
available, then "LIBOR" shall mean the rate per annum at which, as determined by
the BANK in accordance with its customary practices, U.S. DOLLARS in an amount
comparable to the principal amount of the LOAN then requested are being offered
to leading banks at approximately 11:00 a.m. (London time) two (2) LONDON
BUSINESS DAYS prior to the first day of such INTEREST PERIOD for settlement in
immediately available funds by leading banks in the London interbank market for
a period equal to the INTEREST PERIOD selected. Notwithstanding the foregoing,
in no event shall LIBOR be less than 0.00% per annum.
"LIBOR LOAN" means any LOAN bearing interest at a rate determined by reference
to LIBOR.
"LOAN" has the meaning assigned to such term in SECTION 2.01.


-4-

--------------------------------------------------------------------------------




"LOAN DOCUMENTS" means this AGREEMENT, the NOTE, the GUARANTEE and any other
instrument, agreement, or other document executed and delivered in connection
with any of the foregoing or supporting, securing or otherwise relating to the
LOANS, in each case as amended, amended and restated, supplemented or otherwise
modified from time to time.
"LOAN MATURITY DATE" means, for each LOAN, the maturity date agreed by the BANK
and the BORROWER in accordance with SECTION 2.03, provided that (i) the LOAN
MATURITY DATE of a COST OF FUNDS LOAN may not be more than six (6) months after
the DRAWDOWN DATE; (ii) if any LOAN MATURITY DATE would otherwise occur on a day
which is not a BUSINESS DAY, such LOAN MATURITY DATE shall occur on the next
succeeding BUSINESS DAY, provided that, if such extension would cause the LOAN
MATURITY DATE applicable to a LIBOR LOAN to occur in the next succeeding
calendar month, such LOAN MATURITY DATE shall occur on the next preceding
BUSINESS DAY; and (iii) no LOAN MATURITY DATE may be later than the FINAL
MATURITY DATE.
"LOAN PARTY" means the BORROWER and each GUARANTOR.
"LONDON BUSINESS DAY" means a day other than a day on which banks in London,
England are not open for dealings in deposits of U.S. DOLLARS in the London
interbank market.
"MARGIN" means 0.70% per annum.
"MATERIAL ADVERSE EFFECT" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
financial condition of the BORROWER and its RESTRICTED SUBSIDIARIES taken as a
whole; (b) a material impairment of the ability of the BORROWER and the
GUARANTORS, taken as a whole, to perform their respective obligations under any
LOAN DOCUMENT; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against the BORROWER and the GUARANTORS, taken
as a whole, of the LOAN DOCUMENTS.
"NOTE" has the meaning assigned to such term in SECTION 2.05.
"OFAC" means the Office of Foreign Assets Control of the United States Treasury
Department.
"OTHER CONNECTION TAX" means, with respect to the BANK or any other recipient of
any payment to be made by or on account of any obligation of a LOAN PARTY under
any LOAN DOCUMENT, TAXES imposed as a result of any present or former connection
between such recipient and the jurisdiction imposing such TAX (other than any
connection arising solely from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to and/or enforced, this AGREEMENT).
"OWNERSHIP SHARE" means, with respect to any JOINT VENTURE, the BORROWER's, any
GUARANTOR's or any other RESTRICTED SUBSIDIARY's relative equity ownership
(calculated as a percentage) in such JOINT VENTURE determined in accordance with
the applicable provisions of the declaration of trust, articles or certificate
of incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such JOINT VENTURE.
"PERMITTED SECURITIZATION ENTITY" means a PERSON (other than a PERMITTED
SECURITIZATION SUBSIDIARY, individual or GOVERNMENTAL AUTHORITY) that was
established by a financial institution or AFFILIATE thereof to purchase or
otherwise acquire assets for the principal purpose of securitization, and which
purchase or acquisition of such assets is funded through the issuance of
securities by such PERSON or by such PERSON incurring indebtedness; provided
that a financial institution or AFFILIATE of a financial institution that
purchases or acquires assets for the principal purpose of securitization shall
also be considered a PERMITTED SECURITIZATION ENTITY.


-5-

--------------------------------------------------------------------------------




"PERMITTED SECURITIZATION SUBSIDIARY" means any SUBSIDIARY of the BORROWER that
(i) is directly or indirectly wholly-owned by the BORROWER, (ii) is formed and
operated solely for purposes of a PERMITTED SECURITIZATION TRANSACTION, (iii) is
formed to qualify as a "bankruptcy remote" entity, (iv) has organizational
documents which limit the permitted activities of such PERMITTED SECURITIZATION
SUBSIDIARY to the acquisition of SECURITIZATION ASSETS from the BORROWER or one
or more of its SUBSIDIARIES, the securitization of such SECURITIZATION ASSETS
and activities necessary or incidental to the foregoing, (v) if organized within
the United States, is organized so as to meet S&P's requirements for special
purpose entities engaged in the securitization of assets, (vi) if organized
within Canada or any province or territory thereof, is organized so as to meet
the requirements for special purpose entities engaged in the securitization of
assets by any recognized rating agency operating in such jurisdiction and (vii)
if organized outside the United States and Canada (and any province or territory
thereof), is organized so as to meet the requirements for special purpose
entities engaged in the securitization of assets by any recognized rating agency
operating in such jurisdiction; provided that if no requirements for special
purpose entities exist in such jurisdiction, the BORROWER shall certify to the
BANK that no recognized rating agency is operating in such jurisdiction that
customarily rates securitization transactions.
"PERMITTED SECURITIZATION TRANSACTION" means (a) the transfer by the BORROWER or
one or more of its RESTRICTED SUBSIDIARIES of SECURITIZATION ASSETS to one or
more (x) PERMITTED SECURITIZATION SUBSIDIARIES or (y) PERMITTED SECURITIZATION
ENTITIES and, in each case, the related financing of such SECURITIZATION ASSETS;
provided that, in each case, (i) such transaction is the subject of a favorable
legal opinion as to the "true sale" of the applicable SECURITIZATION ASSETS
under the laws of the applicable jurisdiction and (ii) such transaction is
non-recourse to the BORROWER and its RESTRICTED SUBSIDIARIES under the laws of
the applicable jurisdiction, except for STANDARD SECURITIZATION UNDERTAKINGS,
(b) any credit facility backed or secured by RECEIVABLES or any other
SECURITIZATION ASSETS of the CONSOLIDATED COMPANIES among one or more
CONSOLIDATED COMPANIES and a financial institution, which credit facility is
non-recourse to the BORROWER and its RESTRICTED SUBSIDIARIES under the laws of
the applicable jurisdiction, except for STANDARD SECURITIZATION UNDERTAKINGS or
(c) any other arrangement or agreement in respect of a "true sale" (or any
similar concept in the applicable jurisdiction) of RECEIVABLES or any other
SECURITIZATION ASSETS in accordance with the laws of the United States or any
State thereof, Canada, any province or territory of Canada or other applicable
jurisdiction.
"PERSON" means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company, unlimited
liability company, unincorporated association, joint venture or other entity or
GOVERNMENTAL AUTHORITY.
"PROPERTY" means all types of real or personal property, including, without
limitation, tangible, intangible or mixed property.
"PRO RATA CREDIT AGREEMENT" means the Credit Agreement dated as of July 1, 2015,
by and among the BORROWER, certain subsidiaries of the BORROWER as borrowers and
guarantors, the lenders from time to time party thereto and Wells Fargo Bank,
National Association, as administrative agent (as the same may be amended,
restated, amended and restated, replaced, refinanced, supplemented or otherwise
modified from time to time).
"RESTRICTED SUBSIDIARY" means any SUBSIDIARY of the BORROWER other than any such
SUBSIDIARY that is or shall become an UNRESTRICTED SUBSIDIARY as provided
herein.
"S&P" means Standard & Poor's Ratings Group, a division of McGraw-Hill
Financial, Inc., or any successor or assignee of the business of such division
in the business of rating securities.
"SANCTIONED ENTITY" means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government or (d) a PERSON resident in
or determined to be resident in a country, that is subject to SANCTIONS.


-6-

--------------------------------------------------------------------------------




"SANCTIONED PERSON" means (a) a person named on the list of Specially Designated
Nationals maintained by OFAC, (b) any PERSON operating, organizing or resident
in a SANCTIONED ENTITY or (c) any PERSON owned or controlled by any such PERSON
or PERSON described in the foregoing clauses (a) or (b).
"SANCTIONS" means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
Canadian government or (c) the United Nations Security Council, the European
Union or Her Majesty's Treasury of the United Kingdom.
"SECURITIZATION ASSETS" means any accounts receivable, notes receivable, rights
to future lease payments or residuals (collectively, the "RECEIVABLES") owed to
or owned by the BORROWER or any SUBSIDIARY (whether now existing or arising or
acquired in the future), all collateral securing such RECEIVABLES, all contracts
and contract rights, purchase orders, records, security interests, financing
statements or other documentation in respect of such RECEIVABLES and all
guarantees, letters of credit, insurance or other agreements or arrangements
supporting or securing payment in respect of such RECEIVABLES, all lockboxes and
collection accounts in respect of such RECEIVABLES (but only to the extent such
lockboxes and collection accounts contain only amounts related to such
RECEIVABLES subject to a PERMITTED SECURITIZATION TRANSACTION), all collections
and proceeds of such RECEIVABLES and other assets which are of the type
customarily granted or transferred in connection with securitization
transactions involving receivables similar to such RECEIVABLES.
"STANDARD SECURITIZATION UNDERTAKINGS" means (i) any obligations and
undertakings of the BORROWER or any RESTRICTED SUBSIDIARY on terms and
conditions consistent with the sale treatment of SECURITIZATION ASSETS in a
transaction that results in a legal "true sale" of SECURITIZATION ASSETS in
accordance with the laws of the United States, Canada, any province or territory
of Canada or other applicable jurisdiction and (ii) any obligations and
undertakings of the BORROWER or any RESTRICTED SUBSIDIARY not inconsistent with
the treatment of the transfer of SECURITIZATION ASSETS in a transaction as a
legal "true sale" and otherwise consistent with customary securitization
undertakings in accordance with the laws of the United States, Canada, any
province or territory of Canada or other applicable jurisdiction; provided that
STANDARD SECURITIZATION UNDERTAKINGS shall not include any guaranty or other
obligation of the BORROWER and its RESTRICTED SUBSIDIARIES with respect to any
SECURITIZATION ASSET that is not collected, not paid or otherwise uncollectible
on account of the insolvency, bankruptcy, creditworthiness or financial
inability to pay of the applicable obligor with respect to such SECURITIZATION
ASSET.
"SUBSIDIARY" means, with respect to any PERSON (the "parent") at any date, any
corporation, limited liability company, partnership, association, or other
entity the accounts of which would be consolidated with those of the parent in
the parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled by the parent, or one or more subsidiaries of the parent, or by the
parent and one or more subsidiaries of the parent.
"TAXES" means present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
governmental authority or by any political subdivision or taxing authority
thereof or therein, including all interest, penalties and additions to tax with
respect thereto.
"UNRESTRICTED SUBSIDIARY" means (i) any PERMITTED SECURITIZATION SUBSIDIARY,
(ii) any JOINT VENTURE that is a SUBSIDIARY and (iii) any SUBSIDIARY which, at
the option of the BORROWER, is designated in writing by the BORROWER as being an
UNRESTRICTED SUBSIDIARY so long as such SUBSIDIARY has also been designated as
an UNRESTRICTED SUBSIDIARY under, and in accordance with the terms of, the PRO
RATA CREDIT AGREEMENT; provided that if the PRO RATA CREDIT AGREEMENT is no
longer in effect, the BORROWER may designate a SUBSIDIARY as being an
UNRESTRICTED SUBSIDIARY with the BANK's consent; provided further that the
BORROWER may designate any such PERMITTED SECURITIZATION SUBSIDIARY or JOINT
VENTURE as a RESTRICTED SUBSIDIARY in its discretion. The BORROWER may designate
a


-7-

--------------------------------------------------------------------------------




RESTRICTED SUBSIDIARY as an UNRESTRICTED SUBSIDIARY at any time so long as no
DEFAULT or EVENT OF DEFAULT is in existence or would be caused by such
designation.
"VOTING STOCK" means, with respect to any PERSON, CAPITAL STOCK issued by such
PERSON the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such PERSON, even if the right so to vote has been suspended by
the happening of such a contingency.
ARTICLE II
AMOUNT AND TERMS OF LOANS
SECTION 2.01.    REVOLVING CREDIT; UNCOMMITTED LINE. The BANK may, upon request
from the BORROWER, in the BANK's sole and absolute discretion upon the terms and
subject to the conditions hereinafter set forth, make one or more loans (each, a
"LOAN") to the BORROWER from time to time during the period commencing on the
date of this AGREEMENT and ending on (but excluding) the FINAL MATURITY DATE in
an aggregate principal amount not to exceed at any time outstanding ONE HUNDRED
MILLION DOLLARS (US$100,000,000.00), provided that such amount may be reduced
pursuant to SECTION 2.02 hereof. Subject to the terms and conditions hereof, the
BORROWER may borrow, repay in whole or in part, and reborrow on a revolving
basis, up to the amount of the CREDIT LINE. THE BORROWER HEREBY ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT DOES NOT, AND WILL NOT, CONSTITUTE A COMMITMENT ON
THE PART OF THE BANK TO MAKE ANY LOANS TO THE BORROWER AT ANY TIME OR FROM TIME
TO TIME. ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, THE
EXTENSION OF CREDIT TO THE BORROWER BY THE BANK SHALL BE IN THE BANK’S SOLE AND
ABSOLUTE DISCRETION. THE BANK SHALL HAVE NO OBLIGATION TO (I) MAKE ANY LOAN
UNDER THIS AGREEMENT AND MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, MAKE OR
REFUSE TO MAKE ANY LOAN REQUESTED HEREUNDER AND/OR (II) ACCEPT A REQUEST FOR A
LOAN. The BORROWER acknowledges that any reference by the BANK, its officers,
employees or agents, to the DOLLAR amount of credit “available” to the BORROWER
either in the aggregate or pursuant to any particular LOAN shall not be
construed as a binding commitment by the BANK to extend credit to the BORROWER
in such amount.
SECTION 2.02.    REDUCTION AND TERMINATION OF CREDIT LINE. The BANK shall have
the unrestricted right in its sole and absolute discretion, upon notice to the
BORROWER, to immediately terminate in whole or reduce in part the unused portion
of the CREDIT LINE.
SECTION 2.03.    NOTICE AND MANNER OF BORROWING. The BORROWER shall request each
LOAN by notice and application (which may or may not be accepted by the BANK) to
the BANK’s Loan Operations Department, Diana Peinado, by phone at (201) 413-8626
or via email at DPeinado@us.mufg.jp (or such other contact as the BANK may
inform the BORROWER from time to time), which shall be received by the BANK not
later than 1:00 p.m. (New York time) on the DRAWDOWN DATE of any COST OF FUNDS
LOAN, or not later than 1:00 p.m. (New York time) on the day that is three (3)
LONDON BUSINESS DAYS prior to the DRAWDOWN DATE of any LIBOR LOAN. Each notice
shall be irrevocable and binding on the BORROWER and shall specify (i) the
proposed DRAWDOWN DATE; (ii) the amount of the requested LOAN; (iii) whether the
LOAN will be a COST OF FUNDS LOAN or a LIBOR LOAN; (iv) the LOAN MATURITY DATE
(subject to the applicable limitations established in the definition of such
term); (v) if the LOAN will be a LIBOR LOAN, the duration of the INTEREST PERIOD
(subject to the limitations established in the definition of such term)
applicable thereto; and (vi) the payment instructions with respect to which the
LOAN shall be made to the BORROWER. The BANK will send written confirmation of
the LOAN to the BORROWER at the email address listed in SECTION 8.06 hereof. The
BORROWER will acknowledge the information shown in the confirmation by promptly
returning it to the BANK via fax or email as specified above. Not later than
4:00 p.m. (New York time) on the DRAWDOWN DATE of the LOAN and upon fulfillment
of the applicable conditions set forth in ARTICLE III hereof, the BANK will,
subject to its sole and absolute discretion and subject to the provisions of
SECTION 2.01 hereof, make the LOAN available to the BORROWER in immediately
available funds by crediting the amount thereof in accordance with the
BORROWER's written instructions as provided in the applicable notice to


-8-

--------------------------------------------------------------------------------




the BANK described above. All notices given under this SECTION 2.03 shall be
irrevocable. The failure to give any confirmation referred to herein shall not
release or diminish any of the BORROWER's obligations hereunder.
SECTION 2.04.    REPAYMENT OF PRINCIPAL; CALCULATION AND PAYMENT OF INTEREST.
(a)    The BORROWER agrees to pay interest to the BANK on the outstanding and
unpaid principal amount of each LOAN at the APPLICABLE INTEREST RATE. Interest
will be calculated on the basis of a year of 360 days for the actual number of
days elapsed. Interest on each LOAN shall be due and payable on the LOAN
MATURITY DATE or the date of any prepayment and, in the case of LIBOR LOANS, on
the last day of each INTEREST PERIOD.
(b)    The BORROWER shall repay the entire principal amount of each LOAN,
together with all interest accrued thereon as determined in accordance with
SECTION 2.04(a), on the LOAN MATURITY DATE. If any LOANS are outstanding on the
FINAL MATURITY DATE, the entire principal amount of each such LOAN, together
with all interest accrued thereon as determined in accordance with SECTION
2.04(a), will be due and payable on the FINAL MATURITY DATE.
(c)    To the extent permitted by applicable law, any amount of principal of any
LOAN and interest thereon which is not paid when due, whether at stated
maturity, by acceleration, or otherwise, shall bear interest, payable on demand,
at an interest rate per annum equal to 2% per annum above (x) with respect to
the principal on any LIBOR LOAN, the ADJUSTED LIBOR and (y) with respect to the
principal on any COST OF FUNDS LOAN, the COST OF FUNDS (or if no rate is
applicable, whether in respect of interest, fees or other amounts, then at a
rate 2% per annum above the rate of interest announced by the New York Branch of
the BANK from time to time as the BANK's prime rate until paid in full).
SECTION 2.05.    NOTE. As additional evidence of the BORROWER's payment
obligations hereunder, the BORROWER shall execute and deliver to the BANK
pursuant to SECTION 3.01(1) a single grid promissory note (the "NOTE"),
substantially in the form of EXHIBIT "A" attached hereto, setting forth the
CREDIT LINE as the maximum principal amount thereof and dated as of the date of
this AGREEMENT, and made payable to the BANK. The BORROWER hereby authorizes the
BANK to record on a schedule attached to the NOTE (or any similar form
designated by the BANK in its sole and absolute discretion from time to time,
which may be maintained in its internal records and shown on a computer
printout) the principal amount, APPLICABLE INTEREST RATE, the LOAN MATURITY DATE
and other terms relevant to each LOAN, and any such recordation shall be prima
facie evidence of the accuracy of the information so recorded; provided that the
BANK's failure so to record shall not limit or otherwise affect the obligations
of the BORROWER hereunder and under the NOTE to repay the principal of and
interest on the LOANS. The BORROWER acknowledges that this CREDIT LINE is being
established at the BORROWER’s request and for the BORROWER’S convenience.
Accordingly, the BANK shall incur no liability whatsoever to the BORROWER or any
other PERSON (i) in acting upon any telephone, telex, facsimile or letter
request or other communication which the BANK believes in good faith to be duly
authorized by the BORROWER; (ii) in acting in good faith by endorsing any grids
attached to the NOTE; or (iii) in otherwise acting in good faith under this
AGREEMENT, in each case except for willful misconduct or gross negligence.
SECTION 2.06.    FUNDING LOSS, INDEMNIFICATION; CAPITAL ADEQUACY AND OTHER
CHARGES AND COSTS.
(a)    The BORROWER hereby agrees to indemnify and hold the BANK free and
harmless from all losses, costs and expenses (including, without limitation,
reasonable attorney fees and disbursements and any losses, costs or expenses
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by the BANK to fund or maintain all or a portion of the outstanding
principal amount of any LOAN hereunder) which the BANK may incur, to the extent
not mitigated by the redeployment of deposits or other funds, as a result of (i)
a default by the BORROWER in payment when due of the principal of or interest on
a LOAN, (ii) the BORROWER's failure (other than due solely to a failure
attributable to a default by the BANK) to make a borrowing or continuation with
respect to a LOAN after making a request therefor, (iii) a prepayment (whether
mandatory or otherwise, including but not limited to, acceleration pursuant to
ARTICLE VII hereof) of any LOAN before a scheduled payment date for interest or
principal or (iv) any DEFAULT or EVENT OF DEFAULT by the BORROWER under this
AGREEMENT or any


-9-

--------------------------------------------------------------------------------




demand by the BANK for payment of any LOAN permitted hereunder or under the NOTE
(but, in any event, excluding loss of anticipated profits). The BANK's
computation of such amount or amounts shall be binding on the BORROWER absent
manifest error.
(b)    If the BANK determines at any time that any applicable law or
governmental rule, regulation, guideline or order concerning capital adequacy,
liquidity, reserves or similar requirements, or any change in interpretation or
administration thereof by any GOVERNMENTAL AUTHORITY (other than any EXCLUDED
TAX or INDEMNIFIED TAX) will have the effect of increasing the cost to the BANK
or the amount of capital or liquidity required or expected to be maintained by
the BANK as a result of the making or continuance of the LOANS, then the
BORROWER agrees to pay to the BANK, upon its written demand therefor, such
additional amounts as shall be required to compensate the BANK for such
increased costs. The BANK, upon determining that any additional amounts will be
payable to the BANK pursuant to this paragraph, will give prompt written notice
thereof to the BORROWER, which notice shall show in reasonable detail the basis
for calculation of such additional amounts, although the failure to give any
such notice shall not release or diminish the obligations of the BORROWER to pay
additional amounts pursuant to this paragraph. The BANK's computation of such
amount or amounts shall be binding on the BORROWER absent manifest error.
(c)    If any present or future applicable law, rule or regulation or any change
therein or in the interpretation or administration thereof by any GOVERNMENTAL
AUTHORITY charged with the interpretation or administration thereof or
compliance by the BANK with any request or directive of any such GOVERNMENTAL
AUTHORITY, whether or not having the force of law (other than any EXCLUDED TAX
or INDEMNIFIED TAX), results in an increase of the cost to the BANK of making,
renewing or maintaining any LOAN, or reduce the amount of any sum receivable by
the BANK under any LOAN, in the reasonable judgment of the BANK, then, upon
demand by the BANK, the BORROWER agrees to pay to the BANK such additional
amount or amounts as would compensate the BANK for such increased cost or
reduction. The BANK's computation of such amount or amounts shall be binding on
the BORROWER absent manifest error.
(d)    For the avoidance of doubt, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed a change in law regardless of the date
enacted, adopted, issued, promulgated, or implemented. A certificate submitted
by the BANK to the BORROWER setting forth in reasonable detail the BANK’S method
for calculating any such loss, cost or expense shall be conclusive absent
manifest error.
SECTION 2.07.    METHOD OF PAYMENT. The BORROWER shall make each payment of
principal of and interest on the LOANS, in lawful money of the United States in
immediately available funds, not later than 3:00 p.m. (New York time) on the
date when such payment is due, to the BANK's account at Payment via Fed Wire to:
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., ABA No.:  0260-0963-2, A/C#: 97770191,
Attention: Loan operations Dept., Reference: WestRock Company or to such other
location or in such other manner as the BANK may notify the BORROWER in writing.
The BORROWER hereby authorizes the BANK, if and to the extent payment is not
made when due under this AGREEMENT or under the NOTE, to charge from time to
time against any account of the BORROWER with the BANK any amount so due. The
BORROWER may, with the BANK's prior consent, and on not less than five days'
notice, prepay the principal and interest of any LOAN in whole or in part, but
only on condition that the prepayment is accompanied by payment of amounts (if
any) due under SECTION 2.06(a).


SECTION 2.08.    PAYMENTS ON NON-BUSINESS DAYS. Whenever payment shall fall due
on a day which is not a BUSINESS DAY, payment shall be made on the next
succeeding BUSINESS DAY, unless such BUSINESS DAY falls in the following
calendar month, in which case payment shall be due on the next preceding
BUSINESS DAY.


-10-

--------------------------------------------------------------------------------




ARTICLE III
CONDITIONS PRECEDENT
SECTION 3.01.    CONDITIONS PRECEDENT TO INITIAL AND ALL LOANS. The BANK may in
its sole and absolute discretion make LOANS available to the BORROWER, subject
to the conditions precedent that, on or before the day of the initial LOAN, the
BANK shall have received all of the following, each of which shall be in form
and substance satisfactory to the BANK:
(1)    AGREEMENT AND NOTE. This AGREEMENT and the NOTE, each duly executed by
the BORROWER;
(2)    EVIDENCE OF ALL CORPORATE ACTION BY THE BORROWER. A certified copy of the
unanimous written consent of the Board of Directors of the BORROWER or a
certified copy of the resolutions duly adopted by the Board of Directors of the
BORROWER, in either case authorizing the execution, delivery and performance of
this AGREEMENT, the NOTE, and any other documents to be delivered pursuant to
this AGREEMENT;
(3)INCUMBENCY AND SIGNATURE CERTIFICATE OF THE BORROWER. A certificate of the
President or Vice President (or other appropriate officer) of the BORROWER
certifying the names and true signatures of the officers of the BORROWER
authorized, pursuant to the Board of Directors' resolutions referred to in
paragraph (2) above, to sign this AGREEMENT, the NOTE, and any other documents
to be delivered by the BORROWER pursuant to this AGREEMENT;
(4)GUARANTEE. A GUARANTEE duly executed by each GUARANTOR; and
(5)EVIDENCE OF ALL CORPORATE ACTION BY THE GUARANTORS. A certified copy of the
unanimous written consent of the Board of Directors (or other governing body) of
each GUARANTOR or a certified copy of the resolutions duly adopted by the Board
of Directors (or other governing body) of each GUARANTOR, in either case
authorizing the execution, delivery and performance of the GUARANTEE.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
The BORROWER hereby represents and warrants to the BANK as follows at each time
it makes an application for a LOAN:
SECTION 4.01.    DUE INCORPORATION; GOOD STANDING. The BORROWER is a
corporation, duly organized and validly existing under the laws of the state of
its incorporation, and is duly qualified as a foreign corporation and in good
standing in every jurisdiction in which the BORROWER is doing business, except
where the failure to be so qualified or in good standing is not reasonably
likely, in the aggregate, to have a MATERIAL ADVERSE EFFECT.
SECTION 4.02.    CORPORATE POWER; AUTHORIZATION. The execution and delivery of
this AGREEMENT, the NOTE and each other LOAN DOCUMENT to which it is a party and
the performance of its obligations hereunder and thereunder are within the
BORROWER's corporate powers, have been duly authorized, and will not contravene
or conflict with (a) its charter or by-laws (or such other organizational and
governing documents as may be applicable) or (b) any material agreement,
material instrument or material document to which the BORROWER is a party or by
which the BORROWER or any of its PROPERTY is bound or affected, except with
respect to any contravention or conflict referred to in clause (b), to the
extent such contravention or breach would not reasonably be likely to have a
MATERIAL ADVERSE EFFECT.
SECTION 4.03.    GOVERNMENT ACTION. No approval, consent, exemption or other
action by, or notice to or filing with, any GOVERNMENTAL AUTHORITY is necessary
in connection with the execution, delivery, performance or enforcement of this
AGREEMENT, the NOTE or any other LOAN DOCUMENT, except as may have been obtained


-11-

--------------------------------------------------------------------------------




and certified copies of which have been delivered to the BANK and except those
approvals, consents, exemptions, actions, notices or filings the failure of
which to obtain or make would not reasonably be likely to have a MATERIAL
ADVERSE EFFECT.
SECTION 4.04.    NO LEGAL BAR. There is no law, rule or regulation, nor is there
any judgment, decree or order of any court or GOVERNMENTAL AUTHORITY binding on
the BORROWER which would be contravened by the execution, delivery, performance
or enforcement of this AGREEMENT, the NOTE or any other LOAN DOCUMENT, except to
the extent such contravention would not reasonably be likely to have a MATERIAL
ADVERSE EFFECT.
SECTION 4.05.    ENFORCEABLE OBLIGATION. This AGREEMENT is a legal, valid and
binding agreement of the BORROWER, enforceable against the BORROWER in
accordance with its terms, and the NOTE and each other LOAN DOCUMENT to which
the BORROWER is a party, when executed and delivered (and as endorsed from time
to time), will be similarly legal, valid, binding and enforceable, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors' rights generally and by
general principles of equity.
SECTION 4.06.    LITIGATION. Except as previously disclosed to the BANK in
writing, there are no legal actions or other proceedings pending or, to the
knowledge of any RESPONSIBLE OFFICER of the BORROWER, threatened against the
BORROWER which, individually or in the aggregate, would reasonably be expected
to have a MATERIAL ADVERSE EFFECT.
SECTION 4.07.    NO DEFAULT. No DEFAULT or EVENT OF DEFAULT has occurred and is
continuing or would result from the borrowing of the LOAN for which the
applicable application has been made.
SECTION 4.08.    COMPLIANCE WITH LAWS, ETC.
(a)    Each of the BORROWER and its SUBSIDIARIES is in compliance with all laws,
regulations and orders of any GOVERNMENTAL AUTHORITY applicable to it or its
material property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to have a MATERIAL ADVERSE
EFFECT.
(b)    None of the BORROWER or any of its SUBSIDIARIES nor, to the knowledge of
the BORROWER, any director, officer, employee or agent of the BORROWER or any of
its SUBSIDIARIES has taken any action, directly or, to the knowledge of the
BORROWER, indirectly, that would result in a violation by such persons of the
FCPA or any other applicable anti-corruption law; and the BORROWER has
instituted and maintains policies and procedures designed to ensure continued
compliance therewith.
(c)    None of the BORROWER, any of its SUBSIDIARIES or any director, officer,
employee, agent, or AFFILIATE of the BORROWER or any of its SUBSIDIARIES is a
PERSON that is a SANCTIONED PERSON. None of the BORROWER nor any of its
SUBSIDIARIES is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States of America (50
U.S.C. App. §§ 1 et seq.), as amended. The BORROWER (A) is not subject to
SANCTIONS administered by OFAC or the U.S. Department of State or (B) to the
best of its knowledge, does not engage in any dealings or transactions, and is
not otherwise associated, with any PERSON subject to such SANCTIONS. None of the
BORROWER nor any of its SUBSIDIARIES or, to the knowledge of the BORROWER, their
respective AFFILIATES, directors, officers, employees or agents is in violation
of any SANCTIONS. The proceeds of any LOAN will not be used and have not been
used, in each case directly by the BORROWER or any of its SUBSIDIARIES or, to
the knowledge of the BORROWER, indirectly by any other PERSON, to fund any
operations in, finance any investments or activities in or make any payments to,
a SANCTIONED PERSON or a SANCTIONED ENTITY.
SECTION 4.09.    NO MISREPRESENTATION. Neither this AGREEMENT, nor any other
LOAN DOCUMENT, nor any certificate, written notice, written report, financial
statement or document furnished to date or to be furnished by the BORROWER in
connection with the transactions contemplated hereby, taken as a whole, contains
as of the date


-12-

--------------------------------------------------------------------------------




thereof any material misstatement of fact, or omits to state a material fact
necessary to make the statements herein or therein contained, in light of the
circumstances under which they were made, not misleading.
SECTION 4.10.    RANKING OF LOAN. The obligations and liabilities of the
BORROWER under this AGREEMENT and the NOTE are unconditional and general
obligations of the BORROWER and rank at least pari passu with all other present
or future unsecured and unsubordinated indebtedness of the BORROWER.
ARTICLE V
AFFIRMATIVE COVENANTS

SECTION 5.01. COVENANTS. The BORROWER covenants and agrees that on the date
hereof, and so long as this AGREEMENT is in effect and until no LOANS remain
outstanding and all amounts owing hereunder or under any other LOAN DOCUMENT or
in connection herewith or therewith (other than contingent indemnity
obligations) have been paid in full, the BORROWER shall:
(a)
provide the BANK prompt written notice of the occurrence of any DEFAULT or EVENT
OF DEFAULT;



(b)
maintain in effect and enforce policies and procedures designed to ensure
compliance by the BORROWER, its SUBSIDIAIRES and their respective directors,
officers, employees and agents with ANTI-CORRUPTION LAWS and applicable
SANCTIONS; and



(c)
not request any LOAN and shall not use directly or, to its knowledge,
indirectly, and shall procure that

its SUBSIDIARIES and its or their respective directors, officers, employees and
agents shall not use directly or, to its knowledge, indirectly, the proceeds of
any LOAN (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any PERSON in violation of any ANTI-CORRUPTION LAWS, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any SANCTIONED PERSON, or in any SANCTIONED ENTITY, to the extent such
activities, businesses or transaction would be prohibited by SANCTIONS if
conducted by a corporation incorporated in the United States, or (iii) in any
manner that would result in the violation of any SANCTIONS applicable to any
party hereto.
ARTICLE VI
NEGATIVE COVENANTS
[Intentionally deleted]
ARTICLE VII
EVENTS OF DEFAULT
SECTION 7.01.    EVENTS OF DEFAULT. The occurrence of any of the following
events will constitute an EVENT OF DEFAULT under this AGREEMENT and the NOTE:
(1)    The BORROWER fails to pay any principal of any LOAN when and as the same
becomes due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise.
(2)    The BORROWER fails to pay any interest on any LOAN or any fee or any
other amount (other than an amount referred to in SECTION 7.01(1)) payable under
this AGREEMENT or any other LOAN DOCUMENT when and as the same shall become due
and payable, and such failure continues unremedied for a period of ten (10)
days.


-13-

--------------------------------------------------------------------------------




(3)    Any representation or warranty made or deemed made by or on behalf of the
BORROWER in or in connection with this AGREEMENT or any of the other LOAN
DOCUMENTS, or in any amendment hereof or thereof, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this AGREEMENT or any other LOAN DOCUMENT or any amendment hereof or
thereof, proves to have been incorrect when made or deemed made in any material
respect.
(4)    The BORROWER or any GUARANTOR (i) fails to pay its debts generally as
they come due, (ii) conceals, removes or transfers any of its PROPERTY in
violation or evasion of any bankruptcy, fraudulent conveyance or similar law,
(iii) makes a general assignment for the benefit of its creditors, (iv) applies
for or consents to the appointment of a receiver, trustee, assignee, custodian,
sequestrator, liquidator or similar official for itself or any of its PROPERTY,
(v) files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law, or any other law or laws for the
relief of, or relating to, debtors, (vi) is adjudicated a bankrupt or insolvent
or (vii) takes any action for the purpose of effecting any of the foregoing.
(5)    An involuntary petition is filed under any bankruptcy, reorganization,
insolvency, moratorium or similar statute against the BORROWER or any GUARANTOR
or a custodian, receiver, trustee, assignee for the benefit of creditors (or
other similar official) is appointed to take possession, custody or control of
any PROPERTY of the BORROWER or any GUARANTOR unless such petition or
appointment is set aside or withdrawn or ceases to be in effect within 60 days
from the date of said filing or appointment.
(6)    The BORROWER or any RESTRICTED SUBSIDIARY shall fail to make when due
(whether at stated maturity, by acceleration, on demand or otherwise, and after
giving effect to any applicable grace period) any payment of principal of or
interest on any INDEBTEDNESS (other than the BORROWER's or any GUARANTOR's
obligations under the LOAN DOCUMENTS) exceeding U.S.$150,000,000 individually or
in the aggregate.
(7)    The BORROWER, any GUARANTOR or any RESTRICTED SUBSIDIARY shall fail to
observe or perform within any applicable grace period any covenants or
agreements contained in any agreements or instruments relating to any of its
INDEBTEDNESS (other than the LOAN DOCUMENTS) the principal amount of which
exceeds U.S.$150,000,000 individually or in the aggregate, or any other event
shall occur if the effect of such failure or other event is to accelerate, or to
permit the holder of such INDEBTEDNESS or any other PERSON to accelerate, the
maturity of such INDEBTEDNESS; provided that this SECTION 7.01(7) shall not
apply to (x) any secured INDEBTEDNESS that becomes due as a result of the
voluntary sale, transfer or other disposition of the assets securing such
INDEBTEDNESS so long as such INDEBTEDNESS is paid or (y) any INDEBTEDNESS that
becomes due as a result of a voluntary refinancing thereof.
(8)    The BORROWER fails to observe or perform any covenant, condition or
agreement contained in this AGREEMENT or the NOTE (and not described in SECTIONS
7.01(1) or (2)) and such failure is not remediable or, if remediable, continues
unremedied for a period of 30 days after the earlier of (x) the date the
BORROWER becomes aware thereof or (y) the date the BANK gives notice to the
BORROWER with respect thereto.
(9)    The GUARANTEE or any provision thereof shall cease to be in full force
and effect or any GUARANTOR or any PERSON acting by or on behalf of any
GUARANTOR shall deny or disaffirm any GUARANTOR's obligations under the
GUARANTEE, except as expressly provided in SECTION 8.18 hereof.
(10)    A CHANGE IN CONTROL occurs.
SECTION 7.02.    REMEDIES. Upon the occurrence of any EVENT OF DEFAULT, the BANK
may in its sole and absolute discretion declare the LOANS (with accrued interest
thereon) and all other amounts owing under this AGREEMENT and/or the NOTE to be
due and payable forthwith whereupon the same will immediately become due and
payable (except that in the case of an EVENT OF DEFAULT under 7.01(4) or 7.01(5)
above, such acceleration shall be automatic), without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived,
anything contained herein or in any LOAN DOCUMENT to the contrary
notwithstanding. The foregoing


-14-

--------------------------------------------------------------------------------




remedies are in addition to any and all other remedies available to the BANK
under this AGREEMENT, the NOTE or any other LOAN DOCUMENT, at law, or in equity.
ARTICLE VIII
MISCELLANEOUS
SECTION 8.01.    INDEMNITY. The BORROWER hereby agrees to indemnify, defend,
reimburse and hold harmless the BANK and each of its affiliates, and all the
directors, officers, employees, agents, legal counsel and advisors of the BANK
(each, an "INDEMNIFIED PARTY") from and against all claims, actions,
proceedings, suits, damages, losses, liabilities, costs and expenses, including
the fees and out-of-pocket expenses of one firm of counsel for all such
INDEMNIFIED PARTIES, taken as a whole, and, if necessary, of a single firm of
local counsel in each appropriate jurisdiction (which may include a single firm
of special counsel acting in multiple jurisdictions) for all such INDEMNIFIED
PARTIES, taken as a whole (and, in the case of an actual or perceived conflict
of interest where the INDEMNIFIED PARTY affected by such conflict informs the
BORROWER of such conflict and thereafter retains its own counsel, of another
firm of counsel for such affected INDEMNIFIED PARTY and, if necessary, of a
single firm of local counsel in each appropriate jurisdiction (which may include
a single firm of special counsel acting in multiple jurisdictions) for such
affected INDEMNIFIED PARTY), which may be incurred by or asserted against any
INDEMNIFIED PARTY in connection with, or arising out of, or relating to any LOAN
(or the use or proposed use of the proceeds therefrom), any transaction or
proposed transaction (whether or not consummated), contemplated by this
AGREEMENT or any LOAN DOCUMENT (other than any TAXES); provided that such
indemnity shall not, as to any INDEMNIFIED PARTY, be available to the extent
that such claim, action, proceeding, suit, damage, loss, liability, cost or
expense (a) is determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from (i) the gross negligence, bad faith
or wilful misconduct of such INDEMNIFIED PARTY or (ii) a claim brought by the
BORROWER against such INDEMNIFIED PARTY for material breach in bad faith of such
INDEMNIFIED PARTY'S obligations hereunder or (b) results from a proceeding that
does not involve an act by the BORROWER or any of its AFFILIATES and that is
brought by an INDEMNIFIED PARTY against any other INDEMNIFIED PARTY. This
SECTION 8.01 shall not apply with respect to taxes other than any taxes that
represent losses, claims or damages arising from any non-tax claim.
SECTION 8.02.    SUCCESSORS AND ASSIGNS; ASSIGNMENTS; PARTICIPATIONS. This
AGREEMENT shall be binding upon and inure to the benefit of the BORROWER and the
BANK and their respective successors and assigns, except that (a) the BORROWER
may not assign or transfer any of its rights or obligations under any LOAN
DOCUMENT without the prior written consent of the BANK and (b) the BANK may not
assign or transfer to any other PERSON all or part of the CREDIT LINE or the
indebtedness of the BORROWER outstanding under this AGREEMENT and/or any LOAN
DOCUMENT without the prior written consent of the BORROWER (such consent not to
be unreasonably withheld or delayed); provided that (i) no such consent of the
BORROWER shall be required under this clause (b) if an EVENT OF DEFAULT has
occurred and is continuing at the time of such assignment and (ii) no such
assignment under this clause (b) may be made to (A) a natural person or (B) a
DISQUALIFIED INSTITUTION. Subject to the immediately preceding sentence, in the
event that the BANK sells or grant participations in all or part of the CREDIT
LINE, the BANK shall, acting solely for this purpose as a non-fiduciary agent of
the BORROWER, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant's interest in the CREDIT LINE or other obligations under this
AGREEMENT or the LOAN DOCUMENTS sufficient to establish that the LOANS hereunder
are in registered form for U.S. federal income tax purposes.
SECTION 8.03.    ENTIRE AGREEMENT. This AGREEMENT and the LOAN DOCUMENTS
integrate all the terms and conditions mentioned herein or incidental hereto and
supersede all oral negotiations and prior writings with respect to the subject
matter hereof.
SECTION 8.04.    COUNTERPARTS. This AGREEMENT and any amendments, waivers,
consents or supplements may be executed in as many counterparts as may be deemed
necessary or convenient, and by the different parties hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same agreement.


-15-

--------------------------------------------------------------------------------




SECTION 8.05.    AMENDMENTS, ETC. No amendment, modification, termination, or
waiver of any provision of any LOAN DOCUMENT to which the BORROWER is a party,
nor consent to any departure by the BORROWER from any such provision, shall in
any event be effective unless the same shall be in writing and signed by each of
the BANK and the BORROWER, and then such amendment, modification, termination,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it is given.
SECTION 8.06.    NOTICES, ETC. All notices and other communications provided for
under this AGREEMENT shall be in writing, delivered in person, or sent by
overnight courier, first class mail (postage prepaid), email or fax to:
If to the BORROWER:    WestRock Company
504 Thrasher Street, N.W.
Norcross, GA 30071-1956
Attention:    Chief Financial Officer
Telephone:    (678) 291-7700
Fax:    (770) 263-3582
With a copy to:
Attention:     General Counsel
Telephone:    (678) 291-7456
Fax:    (770) 263-3582
If to the BANK:        The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020-1104
Attention:    Mark Marron
Telephone:    212-782-4337
Fax:    212-782-6445
Email:    mmarron@us.mufg.jp
With copies to:
Attention:    Candice Columbres, Counsel    
Telephone:    212-782-4624
Email:    ccolumbres@us.mufg.jp


or at such other address as shall be designated by either party in a written
notice to the other party complying as to delivery with the terms of this
SECTION 8.06. All such notices and communications shall be effective when
deposited in the mails or faxed or emailed, as applicable, except that notices
to the BANK pursuant to the provisions of ARTICLE II hereof shall be effective
when received by the BANK.
SECTION 8.07.    NO WAIVER; REMEDIES. No failure on the part of the BANK to
exercise, and no delay in exercising, any right, power, or remedy under any LOAN
DOCUMENT shall operate as waiver thereof; nor shall any single or partial
exercise of any right under any LOAN DOCUMENT preclude any other or further
exercise thereof or exercise of any other right. The remedies provided in the
LOAN DOCUMENTS are cumulative and not exclusive of any remedies provided by law.
SECTION 8.08.    COSTS, EXPENSES, AND TAXES. The BORROWER hereby agrees to pay
on demand all reasonable, documented out-of-pocket costs and expenses in
connection with the preparation, execution, delivery, filing, recording and
administration of any of the LOAN DOCUMENTS, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the BANK, and local
counsel who may be retained by said counsel, with respect thereto and with
respect to advising the BANK as to its rights and responsibilities under any of
the LOAN


-16-

--------------------------------------------------------------------------------




DOCUMENTS, and all reasonable, documented out-of-pocket costs and expenses, if
any, in connection with enforcement of any of the LOAN DOCUMENTS, including,
without limitation, "work‑out," insolvency or bankruptcy proceedings. In
addition, without duplication of SECTION 8.09, the BORROWER shall pay any and
all stamp and other TAXES and fees payable or reasonably determined to be
payable in connection with the execution, delivery, filing, and recording of any
of the LOAN DOCUMENTS and the other documents to be delivered under any of the
LOAN DOCUMENTS other than any TAXES imposed as a result of an assignment of the
LOAN or CREDIT LINE ("OTHER TAXES"), and agrees to save the BANK harmless from
and against any and all liabilities with respect to or resulting from any delay
in paying or omission to pay such OTHER TAXES.
SECTION 8.09.    DEDUCTIONS. All payments by any LOAN PARTY to the BANK under
this AGREEMENT or under any LOAN DOCUMENT are to be made net and free of any and
all TAXES (except for TAXES based upon the overall net income of the BANK)of any
nature now or hereafter imposed, except as required by applicable law. If any
TAX is, by law, required to be made from any payment hereunder and such TAX is
an INDEMNIFIED TAX, then the applicable LOAN PARTY shall pay to the BANK such
additional amount as will result in receipt by the BANK of a net amount equal to
the amount the BANK would have received hereunder had no such TAX been required.
In such event the applicable LOAN PARTY shall, as soon as practical, deliver to
the BANK a receipt issued by the relevant taxing authority evidencing the amount
of such TAX and its payment. If the applicable LOAN PARTY is required to pay an
additional amount on account of any such TAX, the BORROWER shall have the right,
on not less than three BUSINESS DAYS' prior written notice to the BANK, to repay
the applicable LOAN.
SECTION 8.10.    RIGHT OF SET OFF. Upon the occurrence and during the
continuance of any EVENT OF DEFAULT the BANK is hereby authorized at any time
and from time to time, without notice to the BORROWER (any such notice being
expressly waived by the BORROWER), to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held, and
other indebtedness at any time owing by the BANK to or for the credit or the
account of the BORROWER against any and all of the obligations of the BORROWER
now or hereafter existing under the AGREEMENT or the NOTE or any other LOAN
DOCUMENT, irrespective of whether or not the BANK shall have made any demand
under this AGREEMENT or such other LOAN DOCUMENT and although such obligations
may be unmatured. The BANK agrees promptly to notify the BORROWER after any such
set off and application, provided that the failure to give such notice shall not
affect the validity of such set off and application. The rights of the BANK
under this SECTION 8.10 are in addition to other rights and remedies (including,
without limitation, other rights of set off) which the BANK may have.
SECTION 8.11.    GOVERNING LAW; CONSENT TO JURISDICTION. This AGREEMENT and the
NOTE shall be governed by and construed in accordance with the laws of the State
of New York. Any legal action or proceedings with respect to this AGREEMENT
against the BORROWER may be brought in the courts of the United States of
America or the State of New York as the BANK may elect, and, by execution and
delivery of this AGREEMENT, the BORROWER hereby (i) accepts for itself,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts, (ii) irrevocably agrees to be bound by any judgment of any such court
with respect to this AGREEMENT or the NOTE and (iii) irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceedings with respect to
this AGREEMENT brought in any court of the United States of America or the State
of New York located in the City of New York, and further irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. In the case of the courts of the United
States of America and State of New York the BORROWER hereby agrees to receive
service of process in any legal action or proceedings with respect to this
AGREEMENT at its offices set forth in SECTION 8.06. Nothing herein shall affect
the right to serve process in any other manner permitted by the law. The
BORROWER hereby agrees that the mailing of such process to the BORROWER shall be
deemed personal service and accepted by the BORROWER for any legal action or
proceedings with respect to this AGREEMENT.
SECTION 8.12.    SEVERABILITY OF PROVISIONS. Any provision of any LOAN DOCUMENT
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such LOAN
DOCUMENT or affecting the validity or enforceability of such provision in any
other jurisdiction.


-17-

--------------------------------------------------------------------------------




SECTION 8.13.    HEADINGS. ARTICLE and SECTION headings in this AGREEMENT are
for the convenience of reference only and shall not constitute a part of the
applicable LOAN DOCUMENTS for any other purpose.
SECTION 8.14.    WAIVER OF JURY TRIAL. THE BANK AND THE BORROWER MUTUALLY WAIVE
THE RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT.
SECTION 8.15.    PATRIOT ACT. The BANK hereby notifies the BORROWER that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56) (the "ACT"), it is required to obtain, verify and record information
that identifies the BORROWER and each GUARANTOR, which information includes the
name and address of the BORROWER and each GUARANTOR and other information that
will allow the BANK to identify the BORROWER and each GUARANTOR in accordance
with the ACT.
SECTION 8.16.    FORMS. If the BANK (or any successor or assign of the BANK) is
entitled to an exemption from or reduction of withholding TAX with respect to
any payments made under this AGREEMENT or the LOAN DOCUMENTS, at the time or
times reasonably requested by any LOAN PARTY, the BANK (or any such successor or
assign of the BANK) will deliver to such LOAN PARTY such properly completed and
executed documentation reasonably requested by such LOAN PARTY as will permit
such payments to be made without withholding or at a reduced rate of withholding
(including, with respect to the BANK, Internal Revenue Service Form W-8ECI).
SECTION 8.17.     MITIGATION. If the BANK (or any successor or assign of the
BANK) requests compensation under SECTION 2.06, or if any LOAN PARTY is required
to pay any INDEMNIFIED TAXES or additional amounts to the BANK or any
GOVERNMENTAL AUTHORITY for the account of the BANK (or any successor or assign
of the BANK) pursuant to SECTION 8.09, then such PERSON will use reasonable
efforts to designate a different lending office for funding or booking its
commitments hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
PERSON, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to SECTION 2.06 or 8.09, as the case may be, in the future and
(ii) would not subject such PERSON to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such PERSON. The BORROWER hereby agrees to
pay all reasonable costs and expenses incurred by any such PERSON in connection
with any such designation or assignment.
SECTION 8.18.    GUARANTY MATTERS. If any GUARANTOR is released from its
guaranty obligation under the PRO RATA CREDIT AGREEMENT in accordance with
Section 8.10 of the PRO RATA CREDIT AGREEMENT, then such GUARANTOR's obligations
under the GUARANTEE shall be automatically released. In connection with a
release of a GUARANTOR pursuant to this SECTION 8.18, the BANK shall promptly
execute and deliver to the BORROWER all documents that the BORROWER shall
reasonably request to evidence such release.
IN WITNESS WHEREOF, the parties hereto have caused this AGREEMENT to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
WESTROCK COMPANY






By:    /s/     John Stakel            
Name:     John Stakel
Title:        SVP/Treasurer


-18-

--------------------------------------------------------------------------------










THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.






By:    /s/     Stephen Hall            
Name:     Stephen Hall
Title:        Director






-19-

--------------------------------------------------------------------------------





EXHIBIT "A"


UNCOMMITTED AND REVOLVING CREDIT NOTE


US$100,000,000.00
(maximum amount)


February 11, 2016



FOR VALUE RECEIVED, the undersigned WESTROCK COMPANY (the "BORROWER"), HEREBY
UNCONDITIONALLY PROMISES TO PAY to the order of THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD. (the "BANK"), the principal sum of ONE HUNDRED MILLION DOLLARS
(US$100,000,000.00) or, if less, the aggregate unpaid principal amount of all
LOANS made to the BORROWER pursuant to the LINE AGREEMENT referred to below,
together with interest on the unpaid principal amount of each LOAN from time to
time outstanding hereunder at the rates, and payable in the manner and on the
dates, specified in the LINE AGREEMENT, the provisions of which are incorporated
by reference in this NOTE.
The BANK shall record the date and amount of each LOAN made, the APPLICABLE
INTEREST RATE, the amount of principal and interest due and payable from time to
time hereunder, each payment thereof, and the resulting unpaid principal balance
hereof, on the schedule attached to this NOTE or any similar form designated by
the BANK in its sole and absolute discretion from time to time, and any such
recordation shall be prima facie evidence of the accuracy of the information so
recorded (absent manifest error); provided that the BANK's failure so to record
shall not limit or otherwise affect the obligations of the BORROWER hereunder
and under the LINE AGREEMENT to repay the principal of and interest on the
LOANS.
Both principal and interest are payable in the currency of the LOAN and in
immediately available funds to the BANK at 1251 Avenue of the Americas, or at
such other place as may be designated in writing by the holder of this NOTE.
This promissory note is the NOTE referred to in, and is subject to and entitled
to the benefits of, the UNCOMMITTED AND REVOLVING CREDIT LINE AGREEMENT dated as
of February ___, 2016 between the BORROWER and the BANK (as amended, modified,
renewed or extended from time to time, the "LINE AGREEMENT"). Capitalized terms
used herein shall have the respective meanings assigned to them in the LINE
AGREEMENT.
The LINE AGREEMENT provides, among other things, for acceleration (which in
certain cases shall be automatic) of the maturity hereof upon the occurrence of
certain stated events, in each case without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
WESTROCK COMPANY




By:    /s/     John Stakel            
Name:     John Stakel
Title:        SVP/Treasurer











--------------------------------------------------------------------------------





SCHEDULE TO
UNCOMMITTED AND REVOLVING CREDIT NOTE


BORROWER:    WESTROCK COMPANY
LINE AMOUNT:    US$100,000,000.00


Date
Bank's Reference Number
Amount of Loan
Due Date
Applicable Interest Rate
Amount of Principal Paid
Unpaid Balance of Note
Notation Made By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








